the following was pronounced as the opinion of this Court.
“ The Court is of opinion, that the first appeal taken in this case, being from an order dissolving an injunction ; and it neither appearing that two succeeding courts had been held thereafter, in the said county; (even prior to the time when the second appeal was prayed;) nor that the clerk had entered a dismission of the bill, pursuant to the 3d section of the act of fanuary, 1804, entitled Sc An act concerning the proceedings in Courts of Chancery, and for other purposes;” (one, or both, of which were necessary to make the decree of dissolution final;) the said order was not of a character to authorize an appeal to the Superior Court of Chancery. And, as to the Appeal prayed upon the dismission of the bill, by the appellee, in October, 1806, the Court is further of opinion, that it is not competent to a party to dismiss his bill, and then object in an appellate Court, that the prayer thereof has not been decreed in his favour.
“ The decree of the Superior Court of Chancery is therefore reversed with costs; and that of the County Court, dismissing tha appellee’s bill at his own instance, is to be affirmed.”